Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,805,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  
Patented claims 1 and 15 anticipate claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,469,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  
Patented claim 16 anticipates claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 12, 42-45, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (2013/0107000).
 	Regarding claim 1, Xue discloses a light projection system (1200), comprising: a microelectromechanical (MEMS) mirror (114) configured to operate in response to a mirror drive signal (154) and to generate a mirror sense signal (180) as a result of the operation; a mirror driver (154) configured to generate the mirror drive signal in response to a drive control signal (150); a zero cross detector (cross detectors in Fig. 5, par. 99) configured to detect zero crosses of the mirror sense signal; and a controller (150) configured to generate the drive control signal as a function of the detected zero crosses of the mirror sense signal.
	Regarding claim 2, Xue discloses wherein the controller generates the drive control signal as a function of the detected zero crosses by: setting the drive control signal so that transitions of the mirror drive signal occur as a function of the detected zero crosses (par. 30).
	Regarding claim 3, Xue discloses wherein the controller sets the drive control signal so that the transitions of the mirror drive signal occur as a function of the detected zero crosses by: determining peaks of the mirror sense signal as a function of the 
	Regarding claim 12, see rejection to claim 1.  
	Regarding claim 42, Xue discloses a light projection system (1200), comprising: a microelectromechanical (MEMS) mirror (114) configured to operate in response to a mirror drive signal (154) and to generate a mirror sense signal (180) as a result of the operation; 6 4704253.v1CUSTOMER NO. 117381Attorney Docket No. 58712-01100a laser (164) configured to emit a laser beam directed at the MEMS mirror so that the MEMS mirror reflects the laser beam across a target surface (128) in a scan pattern (126); a mirror driver (154) configured to generate the mirror drive signal in response to a drive control signal (150); a zero cross detector (186) configured to detect zero crosses of the mirror sense signal; a controller (150) configured to generate the drive control signal as a function of the detected zero crosses of the mirror sense signal; and a processing unit (par. 69) configured to: receive video data containing video images for display (Fig. 9 and 10); and a laser driver configured to control the laser as a function of the video data such that the video images are displayed on the target surface (par. 24).  
	Regarding claim 43, see rejection to claim 2.
	Regarding claim 44, see rejection to claim 3.
	Regarding claim 45, Xue discloses wherein the controller sets the drive control signal so that the transitions of the mirror drive signal occur as a function of the detected zero crosses by adjusting the drive control signal so that transitions of the mirror drive signal occur at peaks of the mirror sense signal (par. 28-30).
	Regarding claims 49, see rejections to claims 42 and 45.
Allowable Subject Matter
Claims 4-11, 13-15, 46-48, and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claims 37-41 are allowed.
 
Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that there is no description of the generation of the mirror drive signal in response to the detected zero crosses in Xue, and there is no description of any connection between the generated mirror drive signal and the detected zero crosses - the generation of the light pulses is unconnected to the driving of the mirror, the examiner disagrees.  
	In paragraph 32, Xue describes the relationship in between the control circuit 150 and the mirror drive circuit 154:
Control circuit 150 may influence the operation of scanning mirror control circuit 154 or may receive information regarding its operation. For example, in some embodiments, control circuit 150 may control the timing of light pulses produced by light source 164 as well as the timing of the raster pattern. In other embodiments, mirror drive circuit 154 controls the timing of the raster pattern, and control circuit 150 is provided this timing information.

Cross detector 186 notifies control circuit 150 and integrator 130 when the cross point is detected. Control circuit 150 may reset and prepare to send another pulse, and integrator 130 may end the integration period based on the timing of the cross point.
In other words, the control circuit 150 resets the timing of the mirror drive circuit 154 based on the detection of the zero crossing by the cross detector 186.  This clearly meets the limitation as argued.  
In regard to applicant’s argument that Xue fails to teach "adjusting the drive control signal such that the transitions of the mirror drive signal occur at the actual peaks of the actual mirror sense signal" as claimed, the examiner disagrees.  As set forth earlier, the control circuit 150 resets the timing of the mirror drive circuit 150 based on the detection of the zero crossing by the cross detector 186.  The cross detector which in turn detects the peak of the mirror sense signal 181.  The peak detection of the peaks of the mirror sense signal is described in paragraph 28.  Thus, Xue clearly meets the limitation as argued.
In view of above arguments, it is clear that applicant fails to overcome the prior art Xue.  As a result, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner,